309 F.2d 142
UNITED STATES of America, Appellee,v.Joseph SAVAGE, Defendant-Appellant.
No. 85.
Docket 27699.
United States Court of Appeals Second Circuit.
Argued October 8, 1962.
Decided October 25, 1962.

Joseph Savage, pro se.
William J. Quinlan, Asst. U. S. Atty., S.D.N.Y., New York City (Vincent L. Broderick, U. S. Atty., and Jonathan L. Rosner, Asst. U. S. Atty., New York City, on the brief), for appellee.
Before CLARK, MOORE, and SMITH, Circuit Judges.
PER CURIAM.


1
Savage's conviction as a second offender for violation of the narcotics laws was affirmed, United States v. Savage, 2 Cir., 292 F.2d 264, cert. denied Savage v. United States, 368 U.S. 880, 82 S.Ct. 129, 7 L.Ed.2d 80. This is the latest of several unsuccessful attempts to have this judgment vacated and set aside under 28 U.S. C. § 2255. He hints vaguely that he was improperly denied the opportunity to inspect certain unspecified government documents. His allegations are too indefinite to raise an issue entitling him to a further hearing.


2
Affirmed.